DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 09/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1).
Ostrow disclosed [abstract] an ophthalmic composition including a low concentration of an ophthalmic agent (atropine disclosed at [claim 22]; atropine sulfate monohydrate disclosed at Tables 14A, 23A) and water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation (e.g., tropic acid, at [0016]) after extended periods (at least 2 months, at [0101]) of time under storage conditions of 25 ºC and 60 % 
Said formulation comprised [0126] a combination of buffering agents, including [0129] sodium dihydrogen phosphate (e.g., monobasic sodium phosphate) and disodium hydrogen phosphate (e.g., dibasic sodium phosphate), and pharmaceutically acceptable salts (e.g., reads on anhydrous buffers) [0138]. EDTA was taught as a stabilizer [0170, claim 31]. NaCl was taught at Table 1. Additionally, hydroxypropyl methylcellulose (e.g., hypromellose 2910) was taught [0283]. A pH of 3.8 to 7.5 was taught [claim 21], adjustable with hydrochloric acid and/or sodium hydroxide [0180].
Said formulation comprised ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145].
The prior art disclosed compositions containing atropine [claim 22], H2O [claim 21], monobasic sodium phosphate and dibasic sodium phosphate [0126 and 0129], hydroxypropyl methylcellulose [0283], EDTA [0170], hydrochloric acid and sodium hydroxide [0180]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
	The instant claims 1 and 9 recite 0.1 or 0.2 or 0.5 mg/mL atropine sulfate monohydrate; 0.295 mg/mL monobasic sodium phosphate; 5.75 mg/mL dibasic sodium phosphate; 0.1 mg/mL EDTA; 5 mg/mL each of sodium chloride and hypromellose 2910 and a pH of 5-6.
Claims 2 and 10 recite atropine sulfate monohydrate present at 0.1 mg/mL.
Claims 3 and 11 recite atropine sulfate monohydrate present at 0.2 mg/mL.
Claims 4 and 12 recite atropine sulfate monohydrate present at 0.5 mg/mL.
Claims 5 and 13 recite pH between 5.3 and 6.2.
Claims 6 and 14 recite pH between 5.2 and 5.8.
Ostrow taught ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Ostrow reads on claims 1-16.
Further, regarding claim 9, the instant claim recites the transitional phrase “consisting essentially of”. Absent a clear indication in the specification or claims of what PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). The specification does not appear to provide a clear indication what the basic and novel characteristics actually are for the claimed invention, and as such, the transitional phrase “consisting essentially of” is construed as equivalent in meaning to the term "comprising.”
Assuming, arguendo, that the basic and novel characteristics are stable aqueous ophthalmic compositions, formulated with a low dose of atropine, without preservatives, and at a pH of 5.0-6.0 (instant Specification at [0036]), it does not appear that Ostrow disclosed formulations that are excluded from the claimed invention, especially where Ostrow taught storage stable, preservative free, low dose atropine compositions formulated at a pH between the instantly claimed range. As such, Ostrow reads on claim 9. The burden is on the Applicant to show an unobvious difference between Ostrow and the claimed invention. 
Claims 17-20 are rendered prima facie obvious because Ostrow taught [0022, 0150, 0159, 0321 and 0345-0348] packaging materials, as well as containers for single and multiple doses. 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. Declaration under 37 CFR 1.132 (Dr. Tushar Hingorani), filed 09/08/2021 (in related cases US 17/016,186; US 17/007,816 and US 17/007,900) has been fully considered, but it is not persuasive.
2O in place of H2O; Ostrow does not give indications of atropine stability in the absence of D2O; the skilled artisan would have no expectation of atropine’s stability in the absence of D2O. Regarding claims 2-6 and 10-14, the Applicant argued that the skilled artisan would not have arrived at the claimed invention with a reasonable expectation of success.

The Examiner disagrees. Ostrow taught the stability of atropine formulations (e.g., containing less than 0.1 % of major degradant after extended periods (e.g., 1 week to 5 years) of time [0011 and 0016]). Furthermore, D2O is neither excluded by the claims, nor required by Ostrow, as Ostrow taught formulations essentially free of D2O [0058]. The skilled artisan would have a reasonable expectation of success, without undue experimentation, of arriving at a stable aqueous low-dose atropine formulation, guided by Ostrow’s teachings of such (see the Obviousness rejection over Ostrow).

Declarant opined that preservatives are necessary to the stability of Ostrow. 
The Examiner disagrees. Ostrow taught, though did not require, preservatives [0145-0146].

Applicant argued that the claimed subject matter is not the same as the products taught by the prior art. However, the Applicant's arguments fail to comply with 37 CFR 1.111(b), because they amount to a general allegation that the claims define a patentable 

Applicant argued that the specifically claimed formulation was not taught by Ostrow. Applicant further argued unexpected stability of the claimed atropine formulation.
The Examiner disagrees that the claimed formulation was not taught. The Examiner disagrees that the atropine stability is unexpected.
Ostrow disclosed [abstract] an ophthalmic composition including a low concentration of an ophthalmic agent (atropine disclosed at [claim 22]) and water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation (e.g., tropic acid, at [0016]) after extended periods (at least 2 months, at [0101]) of time under storage conditions of 25 °C and 60 % relative humidity [0012-13, 16, 0102-0103]. Said formulation comprised ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. Said formulation further comprised [0126] a combination of buffering agents, including [0129] sodium dihydrogen phosphate (e.g., monobasic sodium phosphate) and disodium hydrogen phosphate (e.g., dibasic sodium phosphate), and pharmaceutically acceptable salts [0138].
The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145]. Additionally, tonicity agents .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612